February 7, 2011 Securities and Exchange Commission treet N. E. Washington, D.C. 20549 Re: Xtreme Oil & Gas, Inc., Inc. File No. 333-168484 Form S-l Dear Mr. SchwaI, The undersigned, Xtreme Oil & Gas, Inc., respectfully requests that the effective date of its Registration Statement on Form S-l relating to shares of its Common Stock be accelerated and that such Registration Statement be permitted to become effective at 4:00 p.m. eastern time on February 9, 2011, or as soon as practicable thereafter. Very truly yours, /s/ Willard G. McAndrew III Willard G. McAndrew III, Chief Executive Officer
